MORRIS, District Judge
(after stating the facts). The ruling of the court below proceeds upon the ground that there was an alteration of the contract for the performance of which the defendants were sureties, which alteration, being made without their consent, discharged them. It is to be noticed, first, that the supposed alteration was not in the bond itself. The bond sued upon in this case is a separate and distinct instrument of writing from the license, and, the alteration not being in the instrument which they signed, it cannot be denied by the defendants that the instrument which they signed remains just as it was when they signed it. This case does not, therefore, belong to the class where a signed paper is altered without the knowledge of the signers, — an act which the law most severely condemns. It is said, however, that, the license having been attached to the bond, if there was an alteration of the license by the parties to it, there was an alteration of the bond. It should be noticed, however, that by the condition of the bond the sureties do not become bound for the fulfillment 'of all the terms and conditions of the license, but only to pay the license fee or royalty as and at the times provided for in the license. The license itself is a very complex and artificially drawn instrument, covering five pages of print in the record. It has many stipulations with regard to the use of the patented machines and their surrender, for renewals of the license and many other matters, but the guaranty of the sureties had only to do with the payment of the royalty, and nothing to do with any of the other provisions and stipulations, while the alleged alteration of the license had nothing to do with the stipulations as to the payment of the royalty. It is only by the most strained and improbable theory of possible consequences that it can be suggested how the supposed alteration in the license could in any wise affect the sureties who made themselves liable only for the payment of the royalty, or in any wav increase or diminish the amount they might be called upon to pay. This case does not, therefore, turn upon the law applicable to instruments which have been altered without authority from those signing them, but upon the law with regard to the liability of sureties. This liability, it is true, is always strictissimi juris, and not to be extended by implication beyond the scope of the words of the surety's engagement; and where the surety’s liability under the instrument signed by him is dependent upon, another instrument, and the latter is rendered void, or materially altered, the instrument signed by the surety is also discharged. Miller v. Stewart, 9 Wheat. 681-706. On grounds of public policy very slight alterations of negotiable paper are held to be material, and any change of date or amount or rate of interest or place of payment is held to discharge parties to the instrument upon the ground that they are material alterations. Wood v. Steele, 6 Wall. 80. Commercial instruments of the class which pass from hand to hand are, on grounds of public policy, most zealously protected from spoliation. But, even with regard to a promissory note, it was held in Mersman v. Werges, 112 U. S. 139, 5 Sup. Ct. 65, that the addition of the signature of a *831surely to a promissory note, though in the form of a joint promisor, without the consent of the maker, does not discharge Mm. The ground of the decision in that case was that neither the liability of the maker of the note, nor ¡he effect of a mortgage given to secure it, was materially altered by the added signature. It appears to us, in the present case, that by no possibility could the words alleged to have been added to the license have varied the liability of any of the parties in any of the mailers io which the bond had reference. The added words had no more to do with the liability of the sureties under the bond than if, by a subsequent memorandum, it had been stipulated that the additional machines should be painted a particular color, or-be shipped by a particular railroad.
This brings us to what we consider to be the decisive point in the present case, namely, that the memorandum pasted on the license was not in law an alteration of the license attached to the bond. If the parties to the license after its execution had indorsed on its outside cover the words, “The additional machines are to be shipped to said licensee within 30 days after written notice is given to the licensor,” intending- the indorsement as a memorandum of a subsequent agreement between them, it could hardly be contended that there had been any altera I ion of the license. What was done was that on the margin of the clause of the license treating- of additional machines there was pasted a separate slip of paper, on which was typewritten, “Haid machines to be shipped said licensee within 30 days after written notice is given to licensor.” This was a memorandum outside of the paper. It was evidence of an independent collateral agreement between the parties to the license, making more definite one of the clauses of the license, but not in any way a change or alteration of the license, and did not remotely touch any of the provisions the performance of which the sureties liad guarantied. It did not substitute a new agreement for an old one; it made no variation in the obligation or liability of the sureties, and was simply a memorandum pasted upon the agreement with reference to a matter which did not concern the sureties, and which left the original agreement intact. Smith v. U. S., 2 Wall. 219-237; Wehr v. German Congregation, 47 Md. 177-190; Bank v. Hyde, 131 Mass. 77.
The case of Bank v. Hyde, above; cited, is pertinent. The holder of a promissory note made a memorandum on the back that after a certain day the interest would be less than that stated in the body of the note. This was done by agreement between the maker and' the holder, without the knowledge of the surety. In a suit against the surety the court was asked to rule that a change in the rate; of interest was a change in the contract, and that the indorsement on the note of this change was a material alteration of the note which discharged the surety. The supreme court of Massachusetts held that there had been no alteration, but a memorandum of an independent collateral agreement, not injurious to any of the parties. The reasoning of the opinion puls the decision upon grounds of justice and common sense, and not upon mere technical quibbling, by which it has sometimes happened that sureties have been held discharged. Upon ¡he facts found by the court in the present case, as we regard them, *832there was no dealing between the principal and creditor which .changed the liability of the sureties, and no alteration of the contract between the principal and creditor; certainly no material alteration, such as would discharge the sureties. Judgment reversed, and new trial awarded.